IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                 No. 04-20918                        FILED
                               Summary Calendar                   August 31, 2007

                                                              Charles R. Fulbruge III
UNITED STATES OF AMERICA                                              Clerk

                                             Plaintiff-Appellee

v.

JOSE DE LEON-HERNANDEZ

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:03-CR-468-2


Before JONES, Chief Judge, and HIGGINBOTHAM and OWEN, Circuit Judges.
PER CURIAM:*
      Jose De Leon-Hernandez appeals the sentences imposed following his
guilty-plea convictions for harboring undocumented aliens in violation of
8 U.S.C. § 1324(a)(1)(A)(iii), (a)(1)(A)(v)(ii), and (a)(1)(B)(I). He argues that his
sentence should be vacated and the case should be remanded for resentencing
because it is unclear whether he was sentenced pursuant to an advisory
guidelines scheme or a mandatory guidelines scheme in violation of United
States v. Booker, 543 U.S. 220 (2005).

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 04-20918

      De Leon-Hernandez has been released from prison and removed from the
United States. Because De Leon-Hernandez is barred from returning to the
United States and there is no indication that he has waived his right to be
present for resentencing, his challenge to the validity of his sentence is moot.
See United States v. Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir. 2007).
      APPEAL DISMISSED.




                                       2